       Case 2:20-cv-00342-CKD Document 15 Filed 04/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ARTHUR D. TOWNSEND,                               No. 2:20-cv-0342 CKD P
12                      Plaintiff,
13          v.                                         ORDER
14   MELVIN ENCINA, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. On March 24, 2020, the court screened plaintiff’s complaint as the court is required to do

19   under 28 U.S.C. § 1915A(a). The court dismissed plaintiff’s complaint with leave to file an

20   amended complaint. Plaintiff has filed an amended complaint.

21          Again, the court is required to screen complaints brought by prisoners seeking relief

22   against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

23   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

24   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

25   granted, or that seek monetary relief from a defendant who is immune from such relief. 28

26   U.S.C. § 1915A(b)(1),(2).

27          In his amended complaint, as in his original, plaintiff asserts that he was denied adequate

28   medical care. Plaintiff claims he sought medical care on January 9, 2019 for what plaintiff
                                                       1
       Case 2:20-cv-00342-CKD Document 15 Filed 04/21/20 Page 2 of 3

 1   described as a fever blister on his lips. According to plaintiff, defendant Morales diagnosed a

 2   cold sore, and defendant Sanchez prescribed a topical cream. Plaintiff applied the cream which

 3   caused him pain. Despite the pain, plaintiff continued to apply the cream. On February 6, 2019,

 4   plaintiff peeled off the prescription label on the cream provided and learned that the cream should

 5   not be applied to an “open wound.” The next day, plaintiff returned to the medical department

 6   and the cream was discontinued.

 7          In certain circumstances, a prison official’s denial or delay of medical treatment can

 8   amount to cruel and unusual punishment which is forbidden under the Eighth Amendment. In the

 9   court’s March 24, 2020 order, plaintiff was informed, that prison official can be liable under the

10   Eighth Amendment if he or she causes injury as a result of at least deliberate indifference to a

11   serious medical need. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). A showing of merely

12   negligent medical care is not enough to establish a constitutional violation. Frost v. Agnos, 152

13   F.3d 1124, 1130 (9th Cir. 1998), citing Estelle, 429 U.S. at 105-106.

14          The allegations in plaintiff’s amended complaint do not rise to the level of cruel and

15   unusual punishment. Plaintiff has not shown that his cold sore presented a serious medical need.

16   Further, plaintiff does not point to anything suggesting that the treatment he received was

17   anything more than negligent as opposed to deliberate indifference to plaintiff’s condition.

18   Importantly it appears that as soon as plaintiff reported the negative effects of his treatment, the

19   treatment was stopped.

20          For these reasons, plaintiff’s amended complaint will be dismissed. Plaintiff will be given
21   one more opportunity to state a claim upon which relief can be granted in a second amended

22   complaint. The court cannot refer to a prior pleading in order to make plaintiff’s second amended

23   complaint complete. Local Rule 220 requires that any amended complaint be complete in itself

24   without reference to any prior pleading. This is because, as a general rule, an amended complaint

25   supersedes all prior complaints. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once

26   plaintiff files an second amended complaint, the other pleadings no longer serve any function in
27   the case. Therefore, in a second amended complaint, each claim and the involvement of each

28   defendant must be sufficiently alleged.
                                                       2
       Case 2:20-cv-00342-CKD Document 15 Filed 04/21/20 Page 3 of 3

 1          In accordance with the above, IT IS HEREBY ORDERED that:

 2          1. Plaintiff’s amended complaint (ECF No. 13) is dismissed.

 3          2. Plaintiff is granted thirty days from the date of service of this order to file an second

 4   amended complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

 5   of Civil Procedure, and the Local Rules of Practice. The second amended complaint must bear

 6   the docket number assigned this case and must be labeled “Second Amended Complaint.” Failure

 7   to file a second amended complaint in accordance with this order will result in a recommendation

 8   that this action be dismissed.

 9   Dated: April 21, 2020
                                                      _____________________________________
10
                                                      CAROLYN K. DELANEY
11                                                    UNITED STATES MAGISTRATE JUDGE

12

13

14   1
     town0342.14(2)
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
